internal_revenue_service number release date index number ------------------ ---------------- -------------------------- -------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc ita b06 plr-104112-12 date date in re request for extension of time to file form_3115 application_for change in method_of_accounting taxpayer courier date date dear ------------ -------------------------- ----------------------- --------------------------------------------------------- ---------------------- --------------------------- this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file a form_3115 application_for change in method_of_accounting to change its method_of_accounting for lessee improvements abandoned at the termination of a lease beginning with the taxable_year beginning date and ending date year_of_change facts taxpayer represents that the facts are as follows taxpayer did not timely file the form_3115 under the provisions of revproc_97_ 1997_1_cb_680 for the year_of_change on date courier picked up the form plr-104112-12 at taxpayer’s office taxpayer instructed courier to mail the form_3115 by certified mail on date courier failed to mail the form_3115 on date ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 to file the form_3115 to change its method_of_accounting for lessee improvements abandoned at the termination of a lease beginning with the year_of_change law and analysis revproc_97_27 1997_1_cb_680 provides the general procedures under sec_446 of the internal_revenue_code and sec_1_446-1 of the income_tax regulations for obtaining the consent of the commissioner of internal revenue to change a method_of_accounting for federal_income_tax purposes sec_5 a of revproc_97_27 provides that a taxpayer changing a method_of_accounting pursuant to revproc_97_27 must file its form_3115 during the year_of_change under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to file the form_3115 to change its method_of_accounting for lessee improvements abandoned at the termination of a lease beginning with the year_of_change plr-104112-12 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the letter_ruling request such material is subject_to verification on examination except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of the facts described above under any other provisions of the code specifically no opinion is expressed or implied as to whether the commissioner will grant consent to taxpayer to make its change in accounting_method in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
